 
 
I 
111th CONGRESS
1st Session
H. R. 651 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. King of New York (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for certain tunnel life safety and rehabilitation projects for Amtrak. 
 
 
1.Short titleThis Act may be cited as the Northeast Corridor Rail Tunnel Safety Act. 
2.Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation $898,000,000, to remain available until expended, for the use of Amtrak to complete New York tunnel life safety projects and to rehabilitate tunnels in Washington, DC, and Baltimore, Maryland. 
3.Availability of fundsThe Secretary shall not make funds appropriated under section 2 available to Amtrak for a project unless the Secretary has received from Amtrak and has approved an engineering and financial plan for that project. 
4.Inspector General reviewThe Inspector General of the Department of Transportation shall conduct and transmit to the Congress an annual review to determine whether the expenditure and obligation of funds made available under this Act are consistent with the purposes for which those funds are made available. 
 
